           Case 2:19-cv-04292-CFK Document 73 Filed 08/06/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

      JOSEPH RIAD
      AND RIAD HOLDINGS, INC.,              :            CIVIL ACTION
               Plaintiffs                   :
          v.                                :             NO. 19-4292
                                            :
      WELLS FARGO BANK, N.A,                :
                                            :
                    Defendant.              :

                                     ORDER

      AND NOW, this 6th day of August 2020, upon consideration of

Defendant’s Motion for Summary Judgment (ECF No. 50), Plaintiffs’ response in

opposition (ECF No. 52), Defendant’s reply (ECF No. 63), and Plaintiffs’ sur-reply

(ECF No. 64), it is hereby ORDERED that Defendant’s Motion for Summary

Judgment (ECF No. 50) is hereby GRANTED in part, DENIED in part as

follows:

      The Court GRANTS summary judgment as to Counts 1-5 in favor of

Defendant. The Court GRANTS summary judgment as to Count 6 with respect to

the unauthorized wire claims, the cashier’s check and deposit claims, and the

unauthorized account claims as to the twelve accounts opened before January 17,

2012 in favor of Defendant. The Court DENIES summary judgment as to Count

6 with respect to Plaintiffs’ claims that Defendant open or conducted activity
        Case 2:19-cv-04292-CFK Document 73 Filed 08/06/20 Page 2 of 2




in Plaintiffs’ accounts ending in 3314, 0908, 9053, 2947, 4562, 7014, and 4670

without authorization in violation of the UTPCPL.

      To maintain this claim at trial, Plaintiffs will need to establish that these

claims are timely, that Defendant opened or conducted activity in these seven

accounts without authorization in violation of the UTPCPL, and that Plaintiffs

suffered an ascertainable loss, aside from attorney’s fees, specifically as to these

seven accounts. See Grimes v. Enter. Leasing Co. of Philadelphia, LLC, 629 Pa.

457, 465 (2014) (“[M]ere acquisition of counsel would not suffice to satisfy the

‘ascertainable loss’ requirement.”)

      As the Court granted summary judgment as to Counts 1-5 in their entirety

and Count 6 with respect to the unauthorized wire claims, the cashier’s check and

deposit claims, and the unauthorized account claims as to the twelve accounts

opened before January 17, 2012 in favor of Defendant, no evidence on any of these

claims will be introduced at trial. The only evidence that will be presented at trial

will be related to Defendant opening or conducting activity without authorization

in the seven accounts opened after January 17, 2012 to establish that this claim is

timely, to establish a violation of the UTPCPL, or to establish that Plaintiffs

suffered an ascertainable loss.

                                               BY THE COURT:

                                               /s/ Chad F. Kenney________
                                               CHAD F. KENNEY, J.
